DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, 33 and dependents are drawn to methods for measuring cell viability in a biological sample, however are rendered vague and indefinite for reciting incomplete assays.  Specifically, the claims recite a method for measuring cell viability (preamble) by “measuring” morphological characteristics in a first and second image to determine cell viability.  The claims do not recite any active steps or correlations that indicate cell viability in a sample, but merely recite staining samples, acquiring images of the samples and measuring the characteristics.  Please note that the phrase “to determine cell viability” does not specifically recite an active step to carry out, but is rather a mental step following the mental step of measuring.  Further, the phrases for “acquiring” a first and second static brightfield image do not require actives steps of imaging, but merely require one practicing the invention to obtain the images by any means.  Moreover, the only active step required by the methods are to stain a sample with a vital stain.  Thus, it is unclear what must be practiced to carry out the claimed invention.
In claims 8 – 9, line 1, “has” should read “have” for grammatical clarity.
In claim 31, “the sample” lacks sufficient antecedent basis.  Applicant may overcome this rejection by replacing “sample” with “samples”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18, 31 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes and natural phenomenon without significantly more. 
Step 1:  The claims are drawn to statutory category, specifically a method for measuring cell viability.
Step 2A, Prong 1:  Claims 1, 17 and 33 recite abstract ideas and natural phenomenons.  Specifically, the claims recite acquiring a first and second image of stained cells showing morphological characteristics (natural phenomenons) which is not limited to any active step.  Rather, the limitations are merely obtaining images to be in one possession or relative vicinity.  The recitation of measuring morphological characteristics in the images does not require active steps and merely encompasses mental observations of images or data collection (mental steps, or abstract ideas).  Although the claims recite the live and dead cells exhibit a first, second and third morphological characteristic, these are recitations of natural phenomenon as a result of staining the cells.  Specifically a correlation of how a cell responds to a vital stain (MPEP 2106.04(b) I.).  The recitation “to determine cell viability” merely directs one to observe collected data and make a mental decision based thereon (MPEP 2106.04 (a)(2) III B) (mental step, or abstract idea).  Claims 2 – 13 and 18 recite specific morphological characteristics or numbers of cells which are natural phenomenons as a result of staining the sample.  Claims 14 – 16 and 31 recite cell types, which are further characterizations of the natural phenomenon.
Step 2A, Prong 2:  The claims do not recite additional elements that integrate the judicial exceptions into a practical application.  Dependent claims 2 – 13 and 18 recite specific morphological characteristics or numbers of cells which are natural phenomenons as a result of staining a sample.  Claims 14 – 16 and 31 recite cell types, which are further characterizations of the natural phenomenon.  These elements do not improve their technical field or provide for a particular treatment.  Rather they are further characterizations of the natural phenomenon recited in the independent claims.
Step 2B:  The claims do not amount to significantly more than the recited mental steps for collecting and observing data that describe a natural phenomenon.  The claims merely recite collecting data in conjunction with the natural phenomenon of how a cell interacts with a vital stain, followed by mental steps of observing the phenomenon and making a mental assessment (i.e. determining viability) based thereon (MPEP 2106.05 I.A.).  Nor do these elements contribute to an inventive concept.  As discussed in the rejections that follow, staining cells with a vital stain to determine viability thereof is well known and practiced in the prior art (Brenuman et al US 2012/0013727 and Heng et al. US 8609363, cited on ISR filed 11.17.2017).  The use of brightfield images with trypan blue is also known for the same concepts (Hsiung et al., 2010).  Finally, observing different morphological characteristics such as shape, size and coloration in response to vital staining is also know (Heng et al., Hsiung et al., Breniman).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 and 33 are rejected under 35 U.S.C. 102a1 as being rejected by Breniman et al. (US 2012/0013727).
Regarding claim 1, Breniman teaches methods for characterizing cells as live or dead (or measuring a sample for cell viability), the methods comprising staining a sample with trypan blue (a vital stain) (0010, 0023);  taking a series of images at multiple focal planes (0005) (or acquiring at least a first and second image); wherein live and dead cells are classified as either live or dead (or wherein the live and dead cells have a first and second morphological characteristic) in one image or plane (0005); wherein all cells cannot be classified as live in a different plane (or all cells are identified as dead and exhibit the same, third morphological characteristic) (0005, 0038-0043); and counting (or measuring) the cells in the images to determine viability (0005).  The images are obtained against an LED board (or is a brightfield image) (0015-0019).
Regarding claim 2, Breniman teaches the cells are distinguished based on light or dark centers (0023).
Regarding claims 3 – 4, the limitations are further characterizations of optional elements recited in claim 2 and are therefore not required to occur.
Regarding claims 5 and 33, Breniman teaches the cells are distinguished based on light centers (live cells having a first morphological characteristic) or dark centers (dead cells having a second morphological characteristic) (0023, figures 3 – 4) in a first focal plane and wherein all cells are dark in a second focal plane (all cells have the same third morphological characteristic) (0038).
Regarding claims 6 – 7, the cells are stained with trypan blue (0010, 0023).  
Regarding claims 8 – 9, at least one cell is stained (figure 3, 0009).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Breniman et al. (US 2012/0013727).
Regarding claim 1, Breniman teaches methods for characterizing cells as live or dead (or measuring a sample for cell viability), the methods comprising staining a sample with trypan blue (a vital stain) (0010, 0023);  taking a series of images at multiple focal planes (0005) (or acquiring at least a first and second image); wherein live and dead cells are classified as either live or dead (or wherein the live and dead cells have a first and second morphological characteristic) in one image or plane (0005); wherein all cells cannot be classified as live in a different plane (or all cells are identified as dead and exhibit the same, third morphological characteristic) (0005, 0038-0043); and counting (or measuring) the cells in the images to determine viability (0005).  The images are obtained against an LED board (or is a brightfield image) (0015-0019).
Regarding claim 2, Breniman teaches the cells are distinguished based on light or dark centers (0023).
Regarding claims 3 – 4, the limitations are further characterizations of optional elements recited in claim 2 and are therefore not required by the instant claims.
Regarding claims 5 and 33, Breniman teaches the cells are distinguished based on light centers (live cells having a first morphological characteristic) or dark centers (dead cells having a second morphological characteristic) (0023, figures 3 – 4) in a first focal plane and wherein all cells are dark in a second focal plane (all cells have the same third morphological characteristic) (0038).
Regarding claims 6 – 7, the cells are stained with trypan blue (0010, 0023).  
Regarding claims 8 – 9, Breniman teaches at least one cell is stained (figure 3, 0009).  
Regarding claims 10 – 13, Breniman does not teach the methods wherein the percent of cells are identified as claimed.  However the reference specifically teaches that the images of the various focal planes show the cells having different morphological characteristics within in the different planes (0038).  Specifically, figure 7 shows one focal plane where all cells appear dead (or a focal plane where all live and dead cells exhibit the same third morphological characteristic); and a second focal plane wherein one cell appears dead and the other live (or a focal plane where all live cells exhibit a first morphological characteristic and all dead cells exhibit a second morphological characteristic) (0038).  Breniman teaches that the same procedure can be performed on all cells in the sample, thereby creating an analysis of total number of cells, total number of live cells, and total number of dead cells (0039).  Breniman teaches that the method can be used to determine the concentration of total cells in the sample as well as the concentration of live or dead cells therein (000038-0039).  Thus, in following the teachings of Breniman, it would have been obvious to one of ordinary skill in the art to practice the method until the images reflected the claimed concentrations as a matter of routine practice and experimentation as disclosed by the cited reference.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 1 – 9, 14 – 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Breniman et al. (US 2012/0013727) in view of Hsiung et al. (2010).
Regarding claim 1, Breniman teaches methods for characterizing cells as live or dead (or measuring a sample for cell viability), the methods comprising staining a sample with trypan blue (a vital stain) (0010, 0023);  taking a series of images at multiple focal planes (0005) (or acquiring at least a first and second image); wherein live and dead cells are classified as either live or dead (or wherein the live and dead cells have a first and second morphological characteristic) in one image or plane (0005); wherein all cells cannot be classified as live in a different plane (or all cells are identified as dead and exhibit the same, third morphological characteristic) (0005, 0038-0043); and counting (or measuring) the cells in the images to determine viability (0005).  The images are obtained against an LED board (or is a brightfield image) (0015-0019).
Regarding claim 2, Breniman teaches the cells are distinguished based on light or dark centers (0023).
Regarding claims 3 – 4, the limitations are further characterizations of optional elements recited in claim 2 and are therefore not required by the instant claims.
Regarding claims 5 and 33, Breniman teaches the cells are distinguished based on light centers (live cells having a first morphological characteristic) or dark centers (dead cells having a second morphological characteristic) (0023, figures 3 – 4) in a first focal plane and wherein all cells are dark in a second focal plane (all cells have the same third morphological characteristic) (0038).
Regarding claims 6 – 7, the cells are stained with trypan blue (0010, 0023).  
Regarding claims 8 – 9, Breniman teaches at least one cell is stained (figure 3, 0009).  Although Breniman does not teach the method wherein up to 5 million or 10,000 cells are stained, Hsiung teaches methods of assessing cell viability using the same method of Breniman (Introduction) wherein 3.5 x 106 cells are stained (figure 3), indicating the method is suitable for the claimed number of cells.
Regarding claims 14 – 16, Breniman does not specific the source of cells.  However, Hsiung teaches methods of assessing cell viability using the same method of Breniman (Introduction), wherein the cells used include HeLa and Jurkat cells (cancer cells) as well as human fibroblast cells (methods).  At the time the claims were filed, one of ordinary skill in the art would have been motivated to use the instant cells in the methods of Breniman since it was demonstrated to be useful, if not essential, for assessing cell viability in human samples.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Claims 1 – 9, 14 – 18, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Breniman et al. (US 2012/0013727) in view of Hsiung et al. (2010) and the TC20 Instruction Manual (2011).
Regarding claim 1, Breniman teaches methods for characterizing cells as live or dead (or measuring a sample for cell viability), the methods comprising staining a sample with trypan blue (a vital stain) (0010, 0023);  taking a series of images at multiple focal planes (0005) (or acquiring at least a first and second image); wherein live and dead cells are classified as either live or dead (or wherein the live and dead cells have a first and second morphological characteristic) in one image or plane (0005); wherein all cells cannot be classified as live in a different plane (or all cells are identified as dead and exhibit the same, third morphological characteristic) (0005, 0038-0043); and counting (or measuring) the cells in the images to determine viability (0005).  The images are obtained against an LED board (or is a brightfield image) (0015-0019).
Regarding claims 2 and 18, Breniman teaches the cells are distinguished based on light or dark centers (0023).
Regarding claims 3 – 4, the limitations are further characterizations of optional elements recited in claim 2 and are therefore not required by the instant claims.
Regarding claims 5 and 33, Breniman teaches the cells are distinguished based on light centers (live cells having a first morphological characteristic) or dark centers (dead cells having a second morphological characteristic) (0023, figures 3 – 4) in a first focal plane and wherein all cells are dark in a second focal plane (all cells have the same third morphological characteristic) (0038).
Regarding claims 6 – 7, the cells are stained with trypan blue (0010, 0023).  
Regarding claims 8 – 9, Breniman teaches at least one cell is stained (figure 3, 0009).  Although Breniman does not teach the method wherein up to 5 million or 10,000 cells are stained, Hsiung teaches methods of assessing cell viability using the same method of Breniman (Introduction) wherein 3.5 x 106 cells are stained (figure 3), indicating the method is suitable for the claimed number of cells.
Regarding claims 14 – 16 and 31, Breniman does not specific the source of cells.  However, Hsiung teaches methods of assessing cell viability using the same method of Breniman (Introduction), wherein the cells used include HeLa and Jurkat cells (cancer cells) as well as human fibroblast cells (methods).  At the time the claims were filed, one of ordinary skill in the art would have been motivated to use the instant cells in the methods of Breniman since it was demonstrated to be useful, if not essential, for assessing cell viability in human samples.
Regarding claim 17 (for claims 18, 31, see above), Breniman and Hsiung do not teach or suggest the methods wherein multiple samples are measured.  However, the references clearly teach the use of Bio-Rad’s TC20 (Hsiung, Introduction).  According to the TC20 user manual, the cell counter can be used in methods with multiple cell populations (Table of Contents, p.2, 9, 13, 14).  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated by the teachings of Breniman, Hsiung and the operational instructions for the TC20 to practice the combined methods of Brenuman and Hsiung with multiple samples and with a reasonable expectation for successfully counting and determining cell viability in the samples.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699